5 N.Y.3d 731 (2005)
832 N.E.2d 1186
799 N.Y.S.2d 770
AMARNAUTH OUTAR et al., Respondents,
v.
CITY OF NEW YORK, Appellant.
Court of Appeals of the State of New York.
Decided June 9, 2005.
*732 Wallace D. Gossett, Brooklyn (Lawrence A. Silver of counsel), for appellant.
Lawrence P. Biondi, New York City, for respondents.
Fiedelman & McGaw, Jericho (Jeanne A. Cygan, Andrew Zajac, Dawn C. DeSimone, Elizabeth Anne Bannon and Rona Platt of counsel), for Defense Association of New York, Inc., amicus curiae.
Before: Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. The elevation differential between the dolly and plaintiff was sufficient to trigger Labor Law § 240 (1)'s protection, and the dolly was an object that required securing for the purposes of the undertaking (cf. Narducci v Manhasset Bay Assoc., 96 NY2d 259, 268 [2001]).